DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11, and 20 recites the limitation "the seal" There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 13 recites limitations positively or possibly disclosing attaching portions by heat sealing but do not specifically point out the presence of a seal. For this reason, the scope if claims 11 and 20 is indefinite.
Claim 12 is rejected as depending from claims 11 and therefore incorporating the indefinite scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freistadt (US 4,273,274 A) in view of Wilfong (US 2010/0021088 A1) and Kujat et al. (EP 1712482 A1)(Kujat).
Regarding claim 1, Freistadt discloses a bag apparatus, comprising, a first bag wall (23), a first side panel (26), a second side panel (27), a second bag wall (24) aligned and joined to the first bag wall by the first side panel and the second side panel at a first side edge and  a second side edge (Figs. 1, 2, and 4), respectively, a bag bottom (22) comprising a substantially planar, foldable surface, the first and the second bag walls, the first and the second side panels, and the bottom formed of a single sheet and together arranged to form a bag defining an opening at a top (39) thereof, a handle (28/29) attached to a lower portion of the first wall at a first end (at 33), and an upper portion of the second wall at the second end (41/42), a transverse panel (37) attached to the upper portion of the first wall and configured to include a gap that forms a loop (36) through which the handle is slidable (noting Figs. 1 and 2).
Freistadt does not specifically disclose a first heat-sealed side edge a second heat-sealed side edge, or that the transverse panel is heat-sealed.
Wilfong teaches the ability to have a similar bag including attachment of portions and manufacture thereof using heat-sealing (Paragraph 0024).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Freistadt and attach panels to one another as well as attach the transverse panel by heat-sealing because such a change would require the mere choice of one known suitable attachment method for another and would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Modified Freistadt does not specifically disclose a non-woven material forming the bag or the material further comprising a thickness in a range of thicknesses, measured in units of gram weights, of 30 grams per square meter to 150 grams per square meter, and the material comprising polypropylene or polyethylene, polyethylene terephthalate.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Freistadt and make the bag out of non-woven material, and specifically material in a thickness range of 30 to 150 square meter and of polypropylene or polyethylene, polyethylene terephthalate because such a change would require a mere choice of a known suitable material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Modified Freistadt discloses the handle being a first handle, the apparatus comprising a second handle attached to a lower portion of the first wall at a first end, and an upper portion of the second wall at the second end (noting handles 27 and 28). Modified Freistadt discloses the loop (36) being a first loop, the apparatus comprising: a second loop formed by the transverse panel and the upper portion of the first wall through which the second handle is slidable (noting the two instances of loops 36).
Modified Freistadt does not specifically disclose a second transverse panel heat-sealed to the upper portion of the second wall to form a heat sealed seam across the first handle and the second handle whereby the first and the second handle are fixedly attached to the second wall by the heat sealed seam of the transverse member and the second wall for maintaining bag strength and shape in backpack and hand carry configurations.
Kujat teaches the ability to have a bag made of non-woven materials (described as films) including a transverse panel (Fig. 3, 8) heat sealed (via 18’’) to the upper portion of a wall of a bag to form a heat sealed seam across a first handle connection and a second handle connection (Fig. 3) whereby the first and second handle connections are fixedly attached to the wall by the heat sealed seam of the transverse member and the wall thereby maintaining bag strength and shape by including an addition layer of material near the opening of the bag.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Freistadt and attach the handles on the second wall including a transverse panel extending across the connections of the first and second handle because such a change would ensure a secure connection while maintaining a very high load bearing capacity as suggested by Kujat.
Regarding claim 4, modified Freistadt discloses the handles further comprising: an elongated strap portion of the handle attached to the first wall (at 33), and extending from the upper attachment point (at 41) to a lower first wall attachment point. Heat sealing is taught by Wilfong as noted above.
Regarding claim 7, modified Freistadt demonstrates vertical and heat seals (noting attachments 38 in view of the teaching of Wilfong) forming the loop.
To the degree that modified Freistadt does not specifically disclose horizontal heat seals, it would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Freistadt and include horizontal heat seals because such a change would require a mere change in shape of a component i.e. changing the shape of the seal. There is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freistadt (US 4,273,274 A) in view of Wilfong (US 2010/0021088 A1) and Kujat et al. (EP 1712482 A1)(Kujat) as applied to claim 1 above, and further in view of Christman (US 5,813,445 A).
Regarding claims 5 and 6, modified Freistadt does not specifically disclose a fastening system configured to secure an open top of the bag in a closed position, the fastening system further comprising: a snap-fit button comprising a male portion and a female portion attached to the first wall and the second wall, respectively, and configured to engage to one another.
Christman teaches the ability to have a fastening system configured to secure an open top of the bag (28) in a closed position, the fastening system further comprising: a snap-fit button comprising a male portion and a female portion (noting snaps) attached to the first wall and the second wall (Fig. 1), respectively, and configured to engage to one another.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Freistadt and add a closure mechanism in the form of a snap or snaps to the opening portion of the bag in order to allow the top of the bag to be closed, thereby helping to prevent items from accidently falling out of the bag.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freistadt (US 4,273,274 A) in view of Wilfong (US 2010/0021088 A1) and Sacks (US 8,231,037 B2).
Regarding claims 11 and 12, Freistadt discloses a system (Figs. 1-4), comprising, a convertible backpack bag (Abstract) comprising, a first bag wall (23), a first side panel (26), a second side panel (27), a second bag wall (24) aligned and joined to the first bag wall by the first side panel and the second side panel (Figs. 1, 2, and 4), a bag bottom (22) comprising a substantially planar, foldable surface, the first and the second bag walls, the first and the second side panels, and the bottom formed of a single sheet and together arranged to form a bag defining an opening at a top (39) thereof, a handle (28/29) attached to a lower portion of the first wall at a first end (at 33), and an upper portion of the second wall at the second end (at 41 or 42), a transverse panel (37) attached to the upper portion of the first wall and configured to include a gap in the attachment that forms a loop (36) through which the handle is slidable (Figs. 1 and 2).
Freistadt does not specifically disclose the strip of material is sealed to the bag.
Wilfong teaches the ability to have a similar bag including attachment of portions and manufacture thereof using heat-sealing (Paragraph 0024).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Freistadt and attach panels to one another as well as attach the transverse panel by heat-sealing because such a change would require the mere choice of one known suitable attachment method for another and would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Freistadt does not specifically disclose a fastener system configured to join the handle to a second handle, the fastener system comprising a loop fastener comprising a first portion interlocking with a second portion, each attachable to separate bag handles; or a clip for joining separate bag handles.
Sacks teaches the ability to have a bag having a multi-mode strap system having a fastener system configured to join the handle to a second handle, the fastener system (2303I/2302O) comprising a loop fastener comprising a first portion interlocking with a second portion, each attachable to separate bag handles (2306/2308).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Freistadt and include a fastener system attachable to separate bag handles in order to allow the user to couple the handles to one another thereby allowing the user to more easily grab both of them simultaneously thereby improving the ease of use of the device.

Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freistadt (US 4,273,274 A) in view of Read (US 2,985,355 A).
Regarding claim 13, Freistadt discloses a method of forming a bag, comprising, providing a planar, flexible sheet comprising a material suitable for heat sealing or sewing folding the sheet and heat sealing to form an open-ended bag having a front, a back, a first side, a second side, and a bottom (Fig. 1), forming or attaching a plurality of handles (28/29) connected to an upper portion of the first side (at 41 and 42) and a lower portion of the second side, and slidable through loops (36) formed on the second side.
Freistadt does not specifically disclose the first side and the second side and the bottom are constructed and arranged to be foldable inward in a configuration that causes the bag to naturally collapse into a folded configuration.
Read teaches the ability to provide a planar flexible sheet of material including the first side and the second side and the bottom are constructed and arranged to be foldable inward in a configuration that causes the bag to naturally collapse into a folded configuration (Figs. 19-23).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Freistadt and use the teaching of Read and configure the bag such that it is arranged to be foldable inward in a configuration that causes the bag to naturally collapse into a folded configuration because such a change would allow the device to be easily folded and thereby kept in a small, neat, stackable configuration when not in use thereby allowing for increased ease of storage.
Regarding claim 14, modified Freistadt the handles (28/29) further comprising straps.
Regarding claims 15 and 16, modified Freistadt discloses attaching the handles to the upper portion and lower portion of the first side by or sewing (noting the handles are disclosed as being attached by stitching, Col. 3; Ll. 16-19).
Regarding claims 17-19, modified Freistadt demonstrates a bag material made of woven material (noting canvas) but does not specifically disclose the material further comprising polyethylene terephthalate, or polyethylene terepthalate, recycled polyethylene terepthalate, or polypropylene, or the material being selected from a non-woven material, and comprising a thickness in a range of thicknesses, measured in units of gram weights, of 30 grams per square meter to 300 grams per square meter.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Freistadt make the bag comprising material comprising polyethylene terephthalate, or polyethylene terepthalate, recycled polyethylene terepthalate, or polypropylene, or the material being selected from a non-woven material, and comprising a thickness in a range of thicknesses, measured in units of gram weights, of 30 grams per square meter to 300 grams per square meter because such a change would require a mere choice of known suitable materials. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 20, modified Freistadt discloses attaching a transverse panel (37) to the second side, and sewing the transverse member to the second side and defining gaps (36) in the seal (to the degree that stitched attachment is recited in the claim and thereby considered to be a seal) to form loops through which the handles extend.

Response to Arguments
Applicant's arguments filed 7 August 2022 have been fully considered but they are not persuasive. 
Applicant argues that Wilfong does not disclose heat-sealed edge features or heat sealed transverse panel. Examiner respectfully disagrees. Examiner notes that Wilfong demonstrates the creation of a sealed seam along its edges, as well as the ability to form said seam by heat. Examiner notes that a closed seam formed by heat is considered to be a heat seal to the degree disclosed. 
Applicant argues that there is a lack of motivation for modifying Freistadt in view of Wilfong to use heat sealed seams and a heat sealed transverse panel to accommodate slidability of handles, and that Wilfong is directed to a conventionally shaped shopping bag of typical construction. Examiner notes that one having ordinary skill in the art would recognize the ability to attach portions using known attachment methods as demonstrated by Wilfong. Further, one having ordinary skill in the art would recognize the ability to use a well-known material for construction as well as to find the suitable thickness thereof for construction of the bag. For example, one having ordinary skill in the art would recognize the ability to use a thicker material in order for the bag to be more robust, or a thinner material in order to conserve materials.  Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Applicant asserts that no concrete evidence of motivation to modify the prior art to use the claimed materials and thickness ranges, or heat seals, or transverse member as claimed. Examiner respectfully disagrees and notes that it is well known in the art to make bags out of woven or nonwoven materials, as well as connect portions using sewing or heat seals, as well as to choose the thickness of material.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734